PEE CURIAM.
In the court below the trial judge held patents Nos. 1,610,944 and 1,748,123 were invalid, and that defendant did not infringe. After argument and full consideration, we fmd no error, and the decree will therefore be affirmed. The opinion of the trial judge (2 F. Supp. 844) is so thorough and comprehensive that a further one would he but a studied effort to put in different words what has been already thus fully discussed. We therefore limit ourselves to adopting his opinion and affirming the decree entered.